Title: To Thomas Jefferson from William Towler, 2 September 1824
From: Towler, William
To: Jefferson, Thomas


Dear Sir
Charlotte Co
September 2nd 1824
As there is a considerable Agitation on the minds of the people of Virginia Respecting the Imperfections of the State Constitution; and whether it would be prudent to Call a Convention or not;—I have taken the Liberty, to Request you to Darw up a Constitution Calculated to promote the present and future Interest of the Inhabitants of Virginia and forward it to me at Charlotte Court Hourse  And by so doing you will Gratify a Request of your Friend &CWilliam Towler